                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

PAUL KENDRICK,                             :
     Plaintiff                             :
                                           :              No. 1:19-cv-01642
             v.                            :
                                           :              (Judge Kane)
C.O HANN, et al.,                          :
     Defendants                            :

                                       ORDER

      AND NOW, on this 12th day of July 2021, in accordance with the Memorandum issued

concurrently with this Order, IT IS ORDERED THAT:

      1. Defendants’ motion for summary judgment (Doc. No. 48) is GRANTED IN PART
         and DENIED IN PART, as follows:

             a. Defendants’ motion (Doc. No. 48) is GRANTED with respect to Plaintiff’s
                claims against Defendants Kendrick and Kauffman, his First Amendment
                retaliation claims against Defendants Hann and Anders, and his Fourteenth
                Amendment due process claim against Defendant Hann, and the Clerk of
                Court is directed to defer the entry of judgment in favor of Defendants on
                these claims until the conclusion of the above-captioned action;

             b. Defendants’ motion (Doc. No. 48) is DENIED WITHOUT PREJUDICE as
                to Plaintiff’s Eighth Amendment claim against Defendant Anders; and

      2. Defendants may file, within thirty (30) days of the date of this Order, a renewed
         motion for summary judgment addressing Plaintiff’s Eighth Amendment claim.


                                                          s/ Yvette Kane
                                                          Yvette Kane, District Judge
                                                          United States District Court
                                                          Middle District of Pennsylvania
